DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 13, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2006/0008932), of record, hereinafter “Oh”, in view of Ashizawa et al. (US 6,724,444), hereinafter “Ashizawa”.

Regarding claim 1, Oh discloses a method of manufacturing a liquid crystal display (LCD) device (see Figs. 4-10), the method comprising:
forming a gate (113) in each of a plurality of pixel areas (one shown in Fig. 4; paras. [0007 and 0041]) on a substrate (101) in a first direction (e.g., horizontal direction in Figs. 4-5);
forming a gate insulator (118) to cover the gate (113) (see Fig. 5E);
forming a semiconductor layer (123) on the gate insulator (118) (see Fig. 5E), the semiconductor layer (123) including a first section (e.g., 124c) parallel to the first direction (see Figs. 4-5) and two second sections (e.g., 124a) extending from each end of the first section (124c) and being perpendicular to the first direction (see Figs. 5G-5L);
forming a first photoresist (PR) (135) on the semiconductor layer (123) (see Figs. 5F-5G), the first photoresist (PR) (135) exposing both ends of the semiconductor layer (123/124, Fig. 5G);

forming a second photoresist (PR) (135, Fig. 5H) on the active layer, the second photoresist (PR) having a second width smaller than a first width of the first photoresist (PR) (see Figs. 5G-5H); and
doping low-concentration impurities (para. [0057]) at the semiconductor layer (124) by using the second photoresist (PR) (135) as the mask to form a lightly doped drain (LDD) (124b) and a channel (124c), the LDD (124b) being between the channel (124c) and the source (124a) and between the channel (124c) and the drain (124a) (see Fig. 5H),
wherein the gate (113) entirely overlaps the channel (124c) (see Figs. 5G-5L),
wherein the first direction (horizontal direction) and a direction perpendicular (e.g., vertical direction) to the first direction are in a plan view of the LCD device (see Fig. 4).
Oh fails to explicitly disclose wherein the active laver is disposed parallel to and overlaps a gate line that extends in the first direction of the LCD device.
However, Ashizawa discloses a method of manufacturing an LCD device (see Fig. 1), wherein the active laver (ASI) is disposed parallel to and overlaps a gate line (GL) that extends in the first direction (horizontal direction) of the LCD device (see Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate wherein the active laver is disposed parallel to and overlaps a gate line that extends in the first direction of the LCD device, as in 

Regarding claim 2, Oh discloses wherein the LDD (124b) is disposed up to an area overlapping the gate (113) (see Fig. 5H), or
wherein the LDD (124b) is disposed up to an outer portion of the gate (113) (see Fig. 5H).

Regarding claim 3, Oh discloses forming a pixel electrode (110) which is connected to the drain (124a) (see Fig. 4) and supplies a data voltage to a corresponding pixel area (para. [0042]); and
forming a common electrode (127; paras. [0006 or 0042]) which supplies a common voltage to the corresponding pixel area (see Fig. 5G and paras. [0006 or 0042]).

Regarding claim 5, Oh discloses wherein the active layer (124b and 124c) comprises a single channel, or a multichannel comprising a plurality of sub-channels (see Fig. 5H).

Regarding claim 7, Oh fails to explicitly disclose wherein, in the plan view of the LCD display device, the source is formed to be parallel and to overlap a data line of the LCD display device, and wherein, in the plan view of the LCD display device, the drain and the source extend perpendicularly to the active layer.

wherein, in the plan view of the LCD display device, the drain (SD1) and the source (SD2) extend perpendicularly to the active layer (ASI) (see Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate wherein, in the plan view of the LCD display device, the source is formed to be parallel and to overlap a data line of the LCD display device, and wherein, in the plan view of the LCD display device, the drain and the source extend perpendicularly to the active layer, as in Ashizawa, into the method of Oh to decrease leak current of the thin film transistor, precluding reduction of signal retention (Ashizawa, col. 3, lines 28-45 and col. 8, lines 3-13).

Regarding claim 9, Oh discloses a method of manufacturing a liquid crystal display (LCD) device (see Figs. 4-10), the method comprising:
forming a gate (113) in each of a plurality of pixel areas (one shown in Fig. 4; paras. [0007 and 0041]) on a substrate (101) in a first direction (e.g., horizontal direction in Figs. 4-5);
forming a gate insulator (118) to cover the gate (113) (see Fig. 5E);
forming a semiconductor layer (123) on the gate insulator (118) (see Fig. 5E), the semiconductor layer (123) including a first section (e.g., 124c) parallel to the first direction to overlap the gate (113) (see Figs. 4-5) and two second sections (e.g., 124a) extending from each end of the first section (124c) and being perpendicular to the first direction (see Figs. 5G-5L);

doping low-concentration impurities (para. [0057]) at the semiconductor layer (124) by using a second photoresist (PR) (135) as the mask to form a lightly doped drain (LDD) (124b) and a channel (124c), the LDD (124b) being between the channel (124c) and the source (124a) and between the channel (124c) and the drain (124a) (see Fig. 5H), and the channel (124c) entirely overlapping the gate (113) (see Figs. 5G-5L),
wherein the first direction (horizontal direction) and a direction perpendicular (e.g., vertical direction) to the first direction are in a plan view of the LCD device (see Fig. 4).
Oh fails to explicitly disclose wherein the active laver is disposed parallel to and overlaps a gate line that extends in the first direction of the LCD device.
However, Ashizawa discloses a method of manufacturing an LCD device (see Fig. 1), wherein the active laver (ASI) is disposed parallel to and overlaps a gate line (GL) that extends in the first direction (horizontal direction) of the LCD device (see Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate wherein the active laver is disposed parallel to and overlaps a gate line that extends in the first direction of the LCD device, as in Ashizawa, into the method of Oh to prevent photoconduction currents (Ashizawa, col. 3, lines 9-27 and col. 7, line 61 – col. 8, line 2).

claim 10, Oh discloses wherein the second photoresist (PR) has a second width smaller than a first width of the first photoresist (PR) (see Figs. 5G-5H).

Regarding claim 11, Oh discloses wherein the LDD (124b) is disposed up to an area overlapping the gate (113) (see Fig. 5H).

Regarding claim 12, Oh discloses wherein the LDD (124b) is disposed up to an outer portion of the gate (113) (see Fig. 5H).

Regarding claim 13, Oh fails to explicitly disclose wherein, in the plan view of the LCD display device, the source is formed to be parallel and to overlap a data line of the LCD display device, and wherein, in the plan view of the LCD display device, the drain and the source extend perpendicularly to the active layer.
However, Ashizawa discloses wherein, in the plan view of the LCD display device, the source (SD2 portion connected with DL) is formed to be parallel and to overlap a data line (DL) of the LCD display device (see Fig. 1), and
wherein, in the plan view of the LCD display device, the drain (SD1) and the source (SD2) extend perpendicularly to the active layer (ASI) (see Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate wherein, in the plan view of the LCD display device, the source is formed to be parallel and to overlap a data line of the LCD display device, and wherein, in the plan view of the LCD display device, the drain and the source extend perpendicularly to the active layer, as in Ashizawa, into the method of Oh to decrease leak 

Regarding claim 15, Oh discloses forming a pixel electrode (110) which is connected to the drain (124a) (see Fig. 4) and supplies a data voltage to a corresponding pixel area (para. [0042]); and
forming a common electrode (127; paras. [0006 or 0042]) which supplies a common voltage to the corresponding pixel area (see Fig. 5G and paras. [0006 or 0042]).

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2006/0008932) in view of Ashizawa et al. (US 6,724,444), as applied to claims 1 and 9 above, and further in view of Noda et al. (US 2011/0024763), of record, hereinafter “Noda”.

Regarding claims 8 and 14, Oh in view of Ashizawa discloses the limitations of claims 1 and 9 above, but fails to explicitly disclose wherein the gate overlaps with a portion of the LDD.
However, Noda discloses a method of manufacturing an LCD device (see Figs. 1-19), wherein the gate (GT) overlaps with a portion of the LDD (LDD portion that overlaps GT, Figs. 2, 3 and 15-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate wherein the gate overlaps with a portion of the LDD, as in Noda, into the method of Oh and Ashizawa to suppress the generation of optical leak current (Noda, paras. [0054-0055]).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2006/0008932) in view of Ashizawa et al. (US 6,724,444), as applied to claims 3 and 15 above, and further in view of Huang et al. (US 2007/0164953), of record, hereinafter “Huang”.

Regarding claims 4 and 16, Oh in view of Ashizawa discloses the limitations of claims 1, 3, 9 and 15 above, but fails to explicitly disclose wherein, at least one of the plurality of pixel areas comprises a red sub-pixel, a green sub-pixel, and a blue sub-pixel, and the red sub-pixel, the green sub-pixel, and the blue sub-pixel are arranged in a stripe type, or wherein, at least one of the plurality of pixel areas comprises a red sub-pixel, a green sub-pixel, a blue sub-pixel, and a white sub-pixel, and the red sub-pixel, the green sub-pixel, the blue sub-pixel, and the white sub-pixel are arranged in a PenTile® type.
However, Huang discloses a method of manufacturing an LCD device (see Figs. 4-8), wherein,
at least one of a plurality of pixel areas (10) comprises a red sub-pixel (RP), a green sub-pixel (GP), and a blue sub-pixel (BP), and the red sub-pixel, the green sub-pixel, and the blue sub-pixel are arranged in a stripe type (para. [0033] and Fig. 6), or
wherein at least one of the plurality of pixel areas (10) comprises a red sub-pixel (RP), a green sub-pixel (GP), a blue sub-pixel (BP), and a white sub-pixel (WP), and the red sub-pixel, the green sub-pixel, the blue sub-pixel, and the white sub-pixel, are arranged in a PenTile® type (paras. [0033-0034] and Figs. 7-8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate wherein, at least one of the plurality of pixel areas comprises a red sub-pixel, a green sub-pixel, and a blue sub-pixel, and the red sub-

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on the previous secondary reference applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.  Accordingly, the new ground of rejection under 35 U.S.C. 103 over Oh in view of Ashizawa is considered appropriate corresponding to the amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896